Motion for writ *1425of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal, specifically, whether the court erred when it failed to comply with CPL 310.30 in regard to court exhibit Nos. 8 and 9. Upon our review of the motion papers, we conclude that the issue may have merit. The order of December 23, 2011 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before July 30, 2015. Present — Scudder, P.J., Smith, Centra, Carni and Lindley, JJ.